         CASE 0:15-cr-00069-PJS-LIB Doc. 70 Filed 03/19/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                         Case No. 15‐CR‐0069 (PJS/LIB)

                     Plaintiff,

 v.                                                            ORDER

 ABRAHAM MAADA LAMIN,

                     Defendant.



      Abraham Lamin, pro se.

      Defendant Abraham Lamin pleaded guilty to one count of armed bank robbery

and was sentenced to 188 months in prison. ECF No. 42. The Eighth Circuit affirmed

Lamin’s conviction and sentence on direct appeal. ECF No. 57. Lamin subsequently

moved to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. ECF

No. 59. The Court denied his motion, ECF No. 60, and Lamin did not appeal.

      Lamin has now filed another § 2255 motion along with an accompanying motion

seeking permission to file a second or successive § 2255 motion. A prisoner seeking to

bring a second or successive § 2255 motion must first obtain authorization from the

appropriate court of appeals, which in this case is the United States Court of Appeals

for the Eighth Circuit. See 28 U.S.C. § 2255(h). There is no indication that Lamin has

obtained the Eighth Circuit’s authorization and the fact that Lamin is requesting this
            CASE 0:15-cr-00069-PJS-LIB Doc. 70 Filed 03/19/21 Page 2 of 3




Court’s permission to file his motion suggests that he has not sought authorization from

that court.1 Accordingly, the Court lacks jurisdiction to consider Lamin’s motion.

       The Court has considered whether, in the interests of justice, Lamin’s motion

should be transferred to the Eighth Circuit. Cf. Boyd v. United States, 304 F.3d 813, 814

(8th Cir. 2002) (per curiam). Lamin argues that he is entitled to relief under this Court’s

decision in United States v. Bugh, 459 F. Supp. 3d 1184 (D. Minn. 2020). Under

§ 2255(h)(2), however, Lamin must show that he is relying on “a new rule of

constitutional law, made retroactive to cases on collateral review by the Supreme Court,

that was previously unavailable.” It appears to the Court, then, the Lamin would not

qualify, and therefore the Court declines to transfer his motion to the Eighth Circuit.

                                         ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

       1.      Defendant’s 28 U.S.C. § 2255 motion [ECF No. 68] is DENIED WITHOUT

               PREJUDICE for lack of jurisdiction.

       2.      Defendant’s motion to file a second or successive motion under 28 U.S.C.

               § 2255 [ECF No. 69] is DENIED WITHOUT PREJUDICE for lack of

               jurisdiction.


       1
       In 2019, Lamin sought permission to file a second‐or‐successive § 2255 from the
Eighth Circuit, which that court denied. ECF No. 63.

                                            -2-
          CASE 0:15-cr-00069-PJS-LIB Doc. 70 Filed 03/19/21 Page 3 of 3




     3.      To the extent that a certificate of appealability is necessary, the Court

             declines to grant one.

     LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: March 19, 2021                         s/Patrick J. Schiltz
                                              Patrick J. Schiltz
                                              United States District Judge




                                            -3-
